DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on December 15, 2021.  This action is made final.
Claims 1, 9, and 17 are amended.  Claims 2, 10, and 18 are cancelled.  Claims 1, 3, 4, 7-9, 11, 12, 15-17, 19, 20, 22, and 23 are pending for examination.  Claims 1, 9, and 17 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-9, 11, 12, 15-17, 19, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gawlick, Ute, U.S. Patent Application 2011/0199214 A1 (published Aug. 18, 2011) (hereinafter “Gawlick”) in view of in view of Rothschild et al., U.S. Patent Application 2016/0350501 A1 (published Dec. 1, 2016) (hereinafter “Rothschild”) and Kahn et al., U.S. Patent 8,725,527 B1 (issued May 13, 2014) (hereinafter “Kahn”).
Regarding Claim 1, Gawlick teaches a computer-implemented method (e.g., Gawlick, Abstract and paras. 6, 8, and 17, describing a method for generating an alert within a medical alert system in which a user interface window is configured to allow a user to define alert values and related aspects) comprising:
Displaying, on a display, a plurality of alert rules (e.g., id., para. 16 and Figs. 6-31, describing and illustrating user interface windows of a medical alert application, and para. 68 and Fig. 15, describing and illustrating a user interface window comprising a dashboard space including an alert rule list with one or more alert rules);
Receiving a first user selection of a displayed alert rule (e.g., id., paras. 71 and 75 and Fig. 15, describing and illustrating each rule of the alert rule list including a modifier selector and describing receipt of an indication of a user selection of a modifier selector associated with an alert rule of the one or more alert rules);
In response to receiving the user selection, displaying, on the display, an alert modification interface corresponding to the selected alert rule, wherein the alert modification interface includes one or more conditions for triggering a communication of an alert to a first entity (see, e.g., id., para. 75, describing user selection of a modifier selector of an alert rule causing presentation of an alert rule window that “allows the user to adjust the parameters associated with the alert rule”; paras. 76 and 86 and Fig. 17, describing and illustrating a user interface window comprising a new rule parameter list accessible from the dashboard space including the alert rule list, see also, e.g., id., paras. 55-59 and Fig. 10, describing and illustrating a user interface for adjusting alert ranges [representing triggering conditions] of alert rules associated with a selected physiological characteristic);
Receiving at least one additional user selection indicative of a change to the one or more displayed conditions for triggering the communication of an alert to the first entity (see, e.g., id., para. 75, describing the alert rule window as allowing the user to adjust the parameters associated with the alert rule and describing a modified alert rule [indicating receipt of a changed alert rule parameter] overriding another alert rule; paras. 76 and 86 and Fig. 17, indicating that test conditions are included in the parameters of an alert rule; and paras. 55-59 and Fig. 10, indicating that test conditions represent triggering conditions of an alert rule); 
In response to receiving the at least one additional user selection, updating the selected alert rule by at least updating a priority of the selected alert rule (see, e.g., id., para. 75, indicating the user using the alert rule window to modify [update] the alert rule; paras. 76 and 78 and Fig. 17, describing and illustrating the parameter list of an alert rule as including a priority that may be edited among values such as such as “Guarded,” “Serious,” and “Critical” ;
Receiving patient information from a plurality of different healthcare providers, wherein the patient information comprises names of a plurality of patients including a first patient (see, e.g., id., paras. 20, 21, and 23 and Fig. 1, describing and illustrating the medical alert system as comprising various computing devices used to manage information associated with patients, describing medical personnel using the computing devices to receive alerts related to patients and to check and update a status of a patient, and describing patient monitoring by various electronic devices such that data of patients is automatically or manually provided to the system; para. 22, describing management of patient data in multiple dimensions and from multiple sources without limitation; and para. 45, describing patient demographic information including a patient name.  Note that patient information provided by or in relationship to various personnel can be viewed as patient information from a plurality of different healthcare providers under a broadest reasonable interpretation standard);
Processing the patient information through a processing system where the alert rules are implemented (see, e.g., id., paras. 21 and 23 and Fig. 1, describing and illustrating the medical alert system as comprising a data processing system that receives the patient data and initiates processing of the data automatically or under control of an operator, and paras. 19 and 40-42, ;
Identifying the first patient from the patient information (see, e.g., id., paras. 19, 21, and 40-42, describing use of data mining in relationship to data associated with a patient in the database of the processing system to trigger and respond to alert rules [indicating identification of a patient in some form]);
Retrieving the selected alert rule based on information of the first patient (see, e.g., id., para. 75 and Fig. 15, indicating user modification of a selected alert rule from among multiple alert rules of various types; paras. 76, 77, and 79 and Fig. 17, indicating alert rules as applicable to patients of certain groups or types; and paras. 70 and 85, indicating alert rules generated or triggered based on patient data changes or patient data evaluated periodically in relationship to satisfied conditions or criteria);
Initiating the selected alert rule based on the priority of the selected alert rule (see, e.g., id., paras. 76 and 78 and Fig. 17, describing and illustrating the parameter list or generation conditions of an alert rule as including a priority; and paras. 66, 70, 73, 95, and 98 indicating variation in generation or triggering of an alert based on a priority of the alert; and para. 70, indicating alert rules generated or triggered based on patient data evaluated in relationship to satisfied conditions or criteria);
Via the selected alert rule, generating the alert with an estimate for the first entity (see, e.g., id., para. 75 and Fig. 15, indicating user modification of a selected alert rule; para. 42, describing alert rules that trigger calls to data ; and
Automatically communicating the alert to the first entity (see, e.g. id., paras. 99-107 and Figs. 23-25, describing and illustrating presentation of prediction alert information to a user in relationship to a prediction alert rule),
Wherein the alert modification interface further comprises at least one variable element configured to permit a user to input a text string in the communication of the alert to the first entity (see, e.g., id., para. 75, describing the alert rule window as allowing the user to adjust the parameters associated with the alert rule; paras. 76 and 81 and Fig. 17, describing and illustrating the parameter list of an alert rule as including a description that may be edited using a text box user interface control [a variable element configured to permit a user to input a text string]; para. 81 and Fig. 13, describing a value entered using the description control as corresponding to a text field indicated by an alert description shown after generation of an alert based on the corresponding alert rule; and paras. 62 and 66 and Fig. 13, describing and illustrating an alert description window associated with a triggered alert, the alert description window including a displayed alert description).
However, Gawlick is silent regarding the first entity (to which an alert is communicated) being a first patient, regarding the patient information comprising billing 
Rothschild teaches a computer-implemented method (e.g., Rothschild, Abstract, describing a method and system for estimating medical billing codes and patients’ financial responsibility for the services from medical services providers and legal healthcare organizations), comprising: triggering a communication of an alert to a first patient (see, e.g., id., para. 22 and Fig. 1, describing and illustrating a system to generate billing codes for calculating a consolidated medical bill, the system comprising one or more users including a patient, and paras. 43 and 60, describing notification alerts received by users including a patient); receiving patient information, wherein the patient information comprises billing information and healthcare plans of a plurality of patients including the first patient (see, e.g., id., para. 24, describing information entered into the system by users including patients, medical services providers, and legal healthcare organizations and describing the information stored in one or more databases including a patient database, a medical services provider database, and a legal healthcare organization database; para. 26, describing storing information including patients with their details including billing discounts previously offered to the patients and historical data including previously billed medical concepts and billing codes [billing information] and including information about the medical insurance coverage for the patients; and para. 28, describing a custom rules ; identifying billing information of the first patient and a healthcare plan of the first patient from the patient information (see, e.g., id., para. 6, describing estimating medical billing codes and a patient’s financial responsibility for patient encounters and describing calculating a patient’s financial responsibility based on the charges mapped with the patient’s insurance eligibility and contractual insurance payment allowed amounts as determined by a provider or organization; para. 26, describing use of historical data in determining information for a particular patient; and para. 31, describing a billing analysis module checking historical data for a particular patient stored in the patient database along with other information), generating an estimate of a cost associated with a procedure that the first patient has selected based in part on the healthcare plan of the first patient (see, e.g., id., para. 23, describing a entering a query related to a medical service, such as patient problems, diagnosis, or treatment, via an interface of a user device [representing a selected procedure in some sense] and indicating embodiments in which the user is a patient; para. 27, describing medical concept and billing code information as including fees or costs that may be helpful in calculating a final billing estimate incurred by a patient for a medical service; and para. 31, describing the billing analysis module as analyzing billing codes, applicable custom rules, and historical data to generate a consolidated final billing claim estimate and patient’s financial responsibility), and generating the alert with the estimate for the first patient (see, e.g., id., describing the billing analysis module as generating a consolidated final billing 
Gawlick and Rothschild are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods for identification and communication of information to a patient and with teachings directed toward applications in healthcare settings.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Gawlick and Rothschild and implement a method in which a first entity to which an alert is communicated is a first patient, patient information comprises billing information and healthcare plans of a plurality of patients, billing information of the first patient and a healthcare plan of the first patient is identified from the patient information, an estimate of a cost associated with a procedure of the first patient is generated based is in part on the healthcare plan of the first patient, and the alert is generated with the estimate for the first patient in order to allow patients to be better informed about the approximate or estimated cost of using the services of a health care provider (see, e.g., Rothschild, 
However, Gawlick as modified by Rothschild appears to be silent regarding via the selected alert rule, generating the alert for the first patient, and automatically communicating the alert to the first patient.
Kahn teaches a computer-implemented method (e.g., Kahn, Abstract, describing a method for providing an interactive interface to user health data), comprising: via a selected alert rule, generating an alert for a first patient, and automatically communicating the alert to the first patient (see, e.g., id.
Kahn is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for updating alert rules including conditions for triggering communication of an alert to an entity and with teachings directed toward applications in healthcare settings.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Gawlick, Rothschild, and Kahn and implement a method in which, via a selected alert rule, an alert is generated for a first patient, and the alert is automatically communicated to the patient in order to provide user control of relevant notifications to the user of his or her own medical data (see, e.g., Kahn, col. 1, lines 62 and 63, and col. 3, lines 27-42; and in view of the value of alert or notification customization known in the art).  
Regarding Claim 3, Gawlick as modified by Rothschild and Kahn teaches the method of Claim 1, wherein receiving the at least one additional user selection indicative of a change to the one or more displayed conditions further comprises: receiving at least one property associated with a value; and generating the value within the communication of the alert to the first patient (see, e.g., Gawlick, para. 75, describing the alert rule window as allowing the user to adjust the parameters associated with the alert rule; paras. 76 and 78 and Fig. 17, describing and illustrating the parameter list of an alert rule as including a test condition control that may be used to define alert rule test conditions, such as relative to a certain a physiological characteristic indicator, using a text box and including a priority that may be edited among values such as such as “Guarded,” “Serious,” and “Critical” using a drop down selector box user interface control; paras. 62 and 66 and Fig. 13, describing and illustrating an alert description window associated with a triggered alert, the alert 
Regarding Claim 4, Gawlick as modified by Rothschild and Kahn teaches the method of Claim 1, further comprising: determining whether a calculation request matches the one or more conditions for triggering the communication, wherein in response to a determination that the calculation request matches the one or more conditions for triggering the communication, including the alert in the communication to the first patient; and in response to a determination that a calculation request does not match the one or more conditions for triggering the communication, forgoing including the alert in the communication to the first patient (see, e.g.
Regarding Claim 7, Gawlick as modified by Rothschild and Kahn teaches the method of Claim 1, wherein displaying the plurality of alert rules further comprises: displaying, on the display, a preview of a communication of the alert to the first patient, wherein the preview of the communication of the alert to the first patient corresponds to the selected alert rule (see, e.g., Gawlick, paras. 71 and 75 and Fig. 15, describing and illustrating each rule of the alert rule list including a description and describing user selection of a modifier selector associated with an alert rule [representing a currently selected alert rule] to present the alert rule window allowing the user to adjust the parameters associated with the alert rule; and paras. 76 and 81 and Fig. 17, describing and illustrating the parameter list of an alert rule as including a description that may be edited using a text box user interface control.  Note that any prior display of alert content, such as an alert description as noted, that is later provided in a triggered alert can be viewed as a preview of a communication of an alert as claimed).
Regarding Claim 8, Gawlick as modified by Rothschild and Kahn teaches the method of Claim 1, further comprising: at a first time, in response to receiving a request for a first communication of a first type, evaluating the plurality of alert rules and including corresponding information from a first set of the plurality of alert rules in the first communication of the first type; and at a second time, different than the first time, in response to receiving a request for a second communication of the first type, evaluating the plurality of alert rules and including corresponding information from a second set of the plurality of alert rules, different than the first set of the plurality of alert rules, in the second communication of the first type (see, e.g., Gawlick, para. 40 and Fig. 5, describing and illustrating example medical alert operations comprising repeatedly receiving data, monitoring a database, executing alert rules, executing a prediction model, and generating an alert; para. 42, describing a rules manager that evaluates an alert rule or rules and triggers actions to alert medical personnel through a dashboard of a medical alert application, describing embodiments in which some alert rules trigger calls to a data mining module that sends results back to the alerts manager executing an alert rule which evaluates new alert rules to determine if those results should be sent to medical personnel as well, and indicating that prediction model execution may not be applied each time the data changes; and paras. 53 and 61-63, indicating different groups or types of patients to which alert rules may apply and indicating different types of alerts [representing different types of requests or communications in some sense].  Under the arrangements described above, operation of an alert rule or set of alert rules of a certain type at different times with and without prediction model execution causing inclusion of additional alert rule evaluation results can be viewed as comprising a second communication including corresponding information from a second, different set of alert rules as claimed).
Regarding Claim 9, Gawlick as modified by Rothschild and Kahn teaches a non-transitory computer readable storage medium corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 11, Gawlick as modified by Rothschild and Kahn teaches a non-transitory computer readable storage medium corresponding to the method of Claim 3.  The same rationale of rejection provided above is applicable. 
Regarding Claim 12, Gawlick as modified by Rothschild and Kahn teaches a non-transitory computer readable storage medium corresponding to the method of Claim 4.  The same rationale of rejection provided above is applicable. 
Regarding Claim 15, Gawlick as modified by Rothschild and Kahn teaches a non-transitory computer readable storage medium corresponding to the method of Claim 7.  The same rationale of rejection provided above is applicable. 
Regarding Claim 16, Gawlick as modified by Rothschild and Kahn teaches a non-transitory computer readable storage medium corresponding to the method of Claim 8.  The same rationale of rejection provided above is applicable. 
Regarding Claim 17, Gawlick as modified by Rothschild and Kahn teaches a system corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 19, Gawlick as modified by Rothschild and Kahn teaches a system corresponding to the method of Claim 3.  The same rationale of rejection provided above is applicable. 
Regarding Claim 20, Gawlick as modified by Rothschild and Kahn teaches a system corresponding to the method of Claim 4.  The same rationale of rejection provided above is applicable. 
Regarding Claim 22, Gawlick as modified by Rothschild and Kahn teaches a system corresponding to the method of Claim 7.  The same rationale of rejection provided above is applicable. 
Regarding Claim 23, Gawlick as modified by Rothschild and Kahn teaches a system corresponding to the method of Claim 8.  The same rationale of rejection provided above is applicable. 

Response to Arguments
Applicant’s arguments filed December 15, 2021, have been fully considered but are to some extent moot in view of the new grounds of rejection.  Note that the amended limitations regarding a variable element configured to permit a user to input a text string in a communication of an alert are rendered obvious over the teachings of Gawlick in combination with the other applied references as discussed above.  To the extent Applicant’s arguments still apply, they are not persuasive.  
Applicant argues on pages 10-15 of the Amendment (pages 1-6 of the Remarks) that Gawlick in view of Kahn and Rothschild fails to teach or suggest the limitations of representative Claim 1, generally arguing that each of the applied references do not disclose certain limitations of Claim 1 and that the combination of references is problematic.  Applicant’s arguments are addressed in turn below.
Applicant argues on page 12 of the Amendment that Gawlick, Rothschild, and Kahn each fail to teach or suggest an alert modification interface that comprises at least one variable element configured to permit a user to input a text string in the communication of the alert to the patient.  As noted above, a variable element configured to permit a user to input a text string in a communication of an alert is taught by Gawlick and communicating such an alert to a patient is rendered obvious in combination with the teachings of Rothschild and Kahn.
Applicant argues on page 12 of the Amendment that Gawlick does not disclose generating an alert to a patient relating to a healthcare plan of the patient or an estimate of a procedure for the patient, that Rothschild does not disclose an alert modification interface as claimed, and that Kahn does not disclose an alert to a patient relating to a healthcare plan of the patient or an estimate of a cost associated with a procedure for the patient.  As previously noted, Applicant’s arguments amount to selective challenge of the references which is unpersuasive in the context of obviousness over a combination of the applied references as established in In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) and In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Gawlick teaches detailed limitations regarding a user interface for establishing alerts and automatically communicating alerts in a medical context, Rothschild teaches limitations regarding providing alerts to a patient relating to a healthcare plan of the patient and an estimate of a cost associated with a procedure for the patient, and Kahn teaches generating an alert via a selected alert rule and automatically communicating the alert to the first patient.  Combination of these teachings would have been obvious as discussed in the rejections above.
Regarding Applicant’s comments and acknowledgement on pages 12 and 13 of the Amendment that Rothschild and Kahn disclose generating alerts based on alert rules, it is noted that Kahn is relied on for teaching, via a selected alert rule, generating an alert for a first patient, and automatically communicating the alert to the first patient.  The combination of generation of an alert for a patient via a selected alert rule and automatically communicating the alert to the first patient were not clearly taught by the other applied references.  Application of this arrangement taught by Kahn in 
Applicant argues on pages 13 and 14 of the Amendment that the applied rejection of representative Claim 1 “does not consider the claim as a whole as required” and violates the “All Elements Rule,” arguing that the rejection improperly parses terms of the claims and “inserts individual words from one reference into another,” that “[Gawlick] and Kahn teach away from one another,” and that “only Rothschild is relevant to the Applicant’s claims” because it teaches alerting patients.  These arguments are inconsistent with the level of understanding of one of ordinary skill in the art and are inconsistent with the combination of the teachings of the references provided in the rejections above.  Regarding Applicant’s assertion that the rejections do not address the claim as a whole, other than a conclusory suggestion that alerting a patient is so different than alerting a medical professional that such references teach away from each other, Applicant fails to assert what specific limitations are not taught by the noted combination of the references.  Applicant does not challenge the motivations to combine provided in the rejections above and does not articulate why one of ordinary skill in the art would not have applied an alert management user interface such as taught by Gawlick in the context of alerts related to an estimate of a cost associated with a procedure communicated to a patient as taught by Rothschild.  Applicant’s assertion that “[Gawlick] would not contemplate sending an alert to a patient” because Gawlick describes application in a health care setting and a “patient would not need his/her physiological information” is inconsistent with the understanding of one of ordinary skill in the art, who would recognize an entire portion of the healthcare industry that is based see, e.g., Rothschild, paras. 22 and 43, describing notification alerts received by users including a patient, a medical services provider, and a healthcare organization), indicating the established relevance of medical alerts to various participants in a medical care system.  These teachings indicate that one of ordinary skill in the art would see each of the applied references as relevant or analogous art, rather than only Rothschild as asserted by Applicant, at least because medical information such as an estimate of a cost associated with a procedure of a patient based on a healthcare plan of the patient is relevant to both patients and healthcare providers and management of alerts in relationship to both types of users would be seen as related.
Regarding Applicant’s discussion of In re Keller on pages 14 and 15, Applicant restates the concept that the decision stands for the proposition that a combination of references that teaches all limitations of the claimed invention cannot be overcome by attacking the references individually and points out that an applicant is permitted to illustrate that a combination fails to teach a specific feature of a claim.  The examiner agrees.  However, Applicant fails to articulate what specific claim language or feature of representative Claim 1 is not taught or suggested by the combination of the teachings of Gawlick, Rothschild, and Kahn as discussed above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Ginsburg et al., U.S. Patent Application 2017/0116373 A1 (published Apr. 27, 2017), teaching a visual display system comprising various alerts generated for and provided to a patient.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.
Applicant’s Amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/Conrad Pack/
Examiner, Art Unit 2174
2/10/2022



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174